103 F.3d 131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David S. WISMAN (No. 96-6244);  Felix Elguezabal (No.96-6245), Defendants-Appellants.
Nos. 96-6244, 96-6245.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1996.

Before:  CONTIE, SUHRHEINRICH, and MOORE, Circuit Judges.

ORDER

1
The defendants appeal the order of the district court vacating an order of the magistrate judge reopening their detention hearings.  The government argues defendant Elguezabal did not file a timely notice of appeal and Case No. 96-6245 should be dismissed for lack of jurisdiction.  In addition, the government urges the court to affirm the district court's ruling.


2
Although the district court's order was filed on August 12, 1996, it was not entered on the docket of the district court until August 28, 1996.  Rule 4(b), Fed.R.App.P., provides that a notice of appeal must be filed within ten days of the entry of the order on appeal.  Defendant Elguezabal timely filed his notice of appeal on September 4, 1996.  The court, therefore, has jurisdiction to consider his appeal.


3
The Bail Reform Act provides for the reopening of a detention hearing where it is found that "information exists that was not known to the movant at the time of the hearing and that has a material bearing on the issue of whether there are conditions of release that will reasonably assure the appearance of the person as required and the safety of any other person and the community."  18 U.S.C. § 3142(f).  In reviewing the district court's ruling, this court reviews factual conclusions under the clearly erroneous standard and reviews de novo mixed questions of law and fact and legal issues.  United States v. Hazime, 762 F.2d 34, 37 (6th Cir.1985).  Upon review of the materials presented, we conclude that the order of the district court should be affirmed.  Information concerning the dangerousness of codefendants is not material to the defendants' detention.


4
It therefore is ORDERED that the order of the district court be affirmed.